Citation Nr: 1607979	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in the disability evaluation assigned for status post right total knee replacement from 60 percent to 30 percent for effective June 1, 2010, was proper.

2.  Entitlement to an increased rating for right total knee replacement.

3.  Whether the reduction in the disability evaluation assigned for low back strain from 40 percent to 20 percent for effective June 1, 2010, was proper.

4.  Entitlement to an increased rating for low back strain, rated as 20 percent disabling from June 1, 2010.  

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this decision, the RO reduced the disability evaluation assigned for the Veteran's left knee disability from 60 percent to 30 percent effective June 1, 2010, and the disability assigned for the Veteran's low back strain from 40 percent to 20 percent effective June 1, 2010.  

In November 2014, the Veteran withdrew his request for a Board hearing in writing.

The Board notes that the Veteran has been appealing a decision which denied entitlement to temporary total disability based on convalescence from a December 12, 2012 back surgery.  Although this issue has not been specifically appealed to the Board, it will be absorbed in the analysis for an increased rating for the Veteran's low back disability, which is being remanded to the AOJ.  As such, the Board will not refer the claim. 

Procedural history

In a September 2002 rating decision, the RO continued a 30 percent rating for right knee disability.  The Veteran appealed this decision to the Board.

In February 2004, the Board remanded the claim for additional development.

In a March 2005 rating decision, the RO provided a 60 percent rating, effective April 1, 2002.  The RO noted this represented a total grant of benefits sought on appeal.  

In an August 2006 rating decision, the RO provided a 100 percent rating for the Veteran's right knee disability, effective August 29, 2005, and assigned a 60 percent rating from October 1, 2006.  

In a September 2006 rating decision, the RO continued a 60 percent rating for the Veteran's right knee, continued a 10 percent rating for his low back strain and denied TDIU.

In a September 2008 rating decision, the RO provided an increased 40 percent rating for the Veteran's low back strain, effective April 5, 2007.  His 60 percent rating for his right knee was continued.  His claim for TDIU remained denied.

In an August 2009 statement, the Veteran argued that he warranted a combined 100 percent rating.  

In a December 2009 rating decision, the RO proposed to reduce the Veteran's right knee rating from 60 percent to 30 percent, and proposed to reduce his low back strain rating from 40 percent to 20 percent.

In a March 2010 rating decision, the RO reduced the Veteran's ratings for his right knee and low back strain to 30 percent and 20 percent, respectively, effective June 1, 2010.  The Veteran timely appealed this rating decision.  

The issue(s) of increased ratings for low back strain (including temporary total rating following a 2012 surgery) from April 8, 2011 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In December 2009, the RO notified the Veteran of a rating decision that issued a proposal to reduce the rating for his service-connected right knee disability from 60 percent to 30 percent, and to reduce his service-connected low back strain from 40 percent to 20 percent.

2.  A March 2010 rating decision implemented the disability rating reductions, both effective June 1, 2010.

3.  Resolving reasonable doubt in the Veteran's favor, at the time of the March 2010 rating decision, the evidence did not reflect an actual change in right knee disability, and the reduction was not proper.

4.  Other than periods of 100 percent provided following a total right knee replacement and revision, the Veteran's right knee disability resulted in chronic residuals consisting of severe painful motion or weakness in the right knee.  The amputation rule precludes a rating in excess of 60 percent for the right knee.

5.  At the time of the March 2010 rating decision, a 2009 examination disclosed a physical improvement in the Veteran's low back strain.

6.  From June 1, 2010 to April 8, 2011, the Veteran's low back disability manifested in forward flexion to less than 60 degrees, but greater than 30 degrees.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected right knee disability from 60 percent to 30 percent, effective June 1, 2010, was not proper.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5261 (2015).
 
2.  The reduction of the rating for the service-connected lumbar spine disability from 40 percent to 20 percent, effective June 1, 2010, was proper.  38 U.S.C.A. §§ 1115; 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.

3.  An extraschedular rating in excess of 60 percent for a right knee disability is precluded by the Amputation Rule.  38 C.F.R. § 4.71, Diagnostic Codes 5162, 5163, 5164, 4.86.

4.  For the period from June 1, 2010 to April 8, 2011, entitlement to a rating in excess of 20 percent for lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1115; 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The appellant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction of his lumbar spine evaluation in a December 2009 letter.  Moreover, the Veteran subsequently sent written statements indicating that he did not think that the proposed reduction was warranted and his statements were considered by the RO.  The proposed reduction was effectuated in a March 2010 rating decision, effective June 1, 2010.  Therefore, the Board find that the RO's reduction of the evaluation of the Veteran's lumbar spine disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters from April 2001, June 2002, February 2008, and May 2008 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has not alleged prejudice from a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's pertinent post service treatment records have been obtained, including Social Security Administration records.  The RO arranged for VA examinations in 2002, 2006, 2008, 2009, and 2011.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board notes that some of the issues on appeal are being remanded for additional examinations.  The cumulative adequacy of the medical record will be addressed below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims not being remanded, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c) (4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Right knee

The Veteran claims that his right knee disability warrants a rating in excess of 30 percent, following a 2001 total knee replacement, and 2005 revision.  He has also asserted that he is unable to work due to his knee disability.  A claim for TDIU is addressed in the REMAND section of this decision. 

A March 2005 rating decision provided a 60 percent rating for the Veteran's right knee, effective April 1, 2002.  A 60 percent rating is the highest schedular rating available for a knee disability, other than the temporary 100 percent provided following implantation of a prosthesis (following a February 12, 2001 right total knee replacement).  

On August 29, 2005, the Veteran underwent a right total knee replacement revision with polyethelene exchange.  By September 2005, he had range of motion from zero to 115 degrees, and his knee was warm with some small effusion.  He was to be "out of work."  Ten days later, he had right knee range of motion from 13 to 92 degrees (active) and from 9 to 96 degrees (passive).  The physical therapist noted that all passive motion were with 100 percent increased pain complaints with all motions.  In October 2005, the Veteran's range of motion was from 5 to 110 degrees.  A November 2005 record noted that the Veteran had a 2 degree spacer in his prosthetic, and he would be lacking 2 degrees of extension.  A December 2005 record noted the Veteran could return to work, "sit down work only."  He had some "quad atrophy" on the right, and was instructed to work aggressively to strength his quads, which would take about a year from the date of surgery.  A February 2006 work note showed he could return to "sedentary work only."  He had range of motion from 3 to 120 degrees, and he was noted to be slowly regaining quad strength.  By May 2006, the Veteran was able to ride a bike and exercise at home.  His range of motion was from 3 to 115 degrees.  He was to remain at "sit down work only."  

Under Diagnostic Code 5055 (knee replacement (prosthesis)), the minimum rating is 30 percent.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5261, limitation of extension of either leg to 30 degrees warrants a 40 rating.  A maximum 50 percent rating requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262 a 40 percent rating is provided for nonunion of the tibia or fibula, with loose motion, requiring a brace.  Diagnostic Code 5256 provides ratings based on ankylosis of the knee.

Additional Diagnostic Codes related to the knee do not provide ratings in excess of 30 percent, and are, therefore, not applicable to this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5257, 5260. 

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

An August 2006 rating decision provided a 100 percent rating for right total knee replacement from August 29, 2005, and a 60 percent rating from October 1, 2006.  The 100 percent evaluation was "assigned for 13 months following prosthetic replacement of the knee joint from the date of surgery, August 29, 2005."  The rating decision noted he was rated at 60 percent prior to his replacement and will return to that level pending an examination.  This rating decision includes the specified 100 percent rating for one year following prosthesis implant, as directed by Diagnostic Code 5055.

In September 2006, the Veteran was provided a VA joints examination.  The Veteran reported his second knee replacement would put him out of work for another year (until August 29, 2007).  He reported a swollen and painful right knee.  He walked with a cane, and he reported his knee continued to lock.  He was able to walk 1/4 mile.  He had giving way, deformity, pain, weakness, and locking of the right knee.  He reported he is unable to stand during a flare-up, which can last up to two days.  He had a range of motion from 10 to 85 degrees, with pain at 85 degrees.  He did not have pain with his lack of extension.  The examiner noted that the knee could not fully extend due to the prosthetic insert, which was in place in hopes of preventing the locking sensation.  Stability testing was noted to have normal results.  The Veteran's right knee resulted in decreased mobility, lack of stamina, weakness or fatigue, decreased strength and pain.   

A September 2006 rating decision continued the Veteran's 60 percent rating for his right knee disability, noting that the Veteran was limited to standing for 15 to 30 minutes, walking 1/4 mile and had flexion limited to 85 degrees.  

In November 2006 the Veteran had increased pain following the Veterans' efforts to walk 30 minutes a day.  His range of motion remained from 3 to 115 degrees.  He was stable in all planes, but had mild patellofemoral crepitus.  The physician felt the Veteran was at maximum medical improvement, and that he had a permanent partial disability that he rated at 28 percent of the right lower extremity based on "AMA Guides to Evaluation of Permanent Impairment."  He was provided a work note, to remain out of work until "further notice."  

An August 2007 Cape Fear private treatment record noted that the Veteran was limited to walking for one hour a day.  The record also stated that the Veteran may not return to work until "further notice."  He had range of motion from zero to 115 degrees, and he was stable in all planes.  

During a June 2008 VA joint examination; the Veteran reported pain, locking, swelling, and warmth or redness as his right knee symptoms.  He denied flare ups.  The examination simply noted that his right knee limited walking and standing, but did not give parameters specific to the knee.  Instead the exam report referred to the spine evaluation, which noted he should limit walking to 30 minutes and standing to an hour.  On physical examination, the knee was swollen and there was crepitus and instability (increased anterior motion of the knee).   His range of motion was from zero to 110 degrees, with further motion limited by his back pain.  After repeat testing, his range of motion remained the same.  There was no going ankylosis.  

A September 2008 rating decision continued the Veteran's 60 percent rating for his right knee.  The rating decision noted that records from Cape Fear from 2006 did not support the current rating for his right knee.  The decision also noted that there was evidence of improvement, but not of sustained improvement, so the 60 percent rating would be continued.

In August 2009, the Veteran requested a 100 percent rating "due to the severity of my condition."  He indicated he warranted a 100 percent combined rating.  He also provided a July 2009 Cape Fear record where he reported a low level of pain, and intermittent swelling.  He had 2+ effusion and a range of motion from zero to 120 degrees.  He was stable in all planes and he had a well-healed incision scar.  A work note included that he could not return to work until "further notice (permanent)."

In September 2009, the Veteran was afforded another VA joints examination.  He described daily pain and swelling.  He reported flare-ups, but without loss of motion.  He stated he stopped working in June 2005 because he was unable to continue to do the standing and walking required for his job as a mail carrier.  He could complete activities of daily living.  He used a walking stick, and was able to stand for 30 minutes and walk 500 feet.  He had active range of motion from 15 to 135 degrees.  The way his range of motion was recorded in the report was that he had flexion from zero to 135 degrees, but a loss of flexion of 15 degrees.  He had no pain with flexion, but pain at 20 degrees of extension.  

In a December 2009 rating decision, the RO proposed to decrease the Veteran's right knee rating to 30 percent noting that his knee was stable since his knee replacement, he did not experience pain with flexion and his flexion was to 135 degrees.  The decision found that the Veteran's symptoms had improved.

In January 2010, the Veteran provided a private treatment record from October 2009 where he complained of increased knee pain, sharp and along the medial aspect.  The pain had dulled by the time he attended the appointment.  He had a range of motion from zero to 120, and he was stable in all planes.  The physician indicated he likely had an "inflammatory episode."

In a March 2010 rating decision, the RO reduced the Veteran's right knee disability from 60 percent to 30 percent, effective June 1, 2010.

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

At the time of the March 2010 reduction, the Veteran had been in receipt of a 60 percent rating from April 1, 2002, with a period of 100 percent rating from August 2005 to September 2006.  As such, the evidence of record at the time of the March 2010 rating decision needed to show that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  The Board finds that the evidence of record at the time of the reduction did not meet this requirement.  In August 2007, his range of motion was from zero to 115 degrees, he could walk for 60 minutes, but he could not return to work as a mail carrier.  During the 2008 VA examination, he complained of pain and locking.  His range of motion was from zero to 110 degrees.  He was noted to be unable to walk for more than 30 minutes or stand for 60 minutes, but the examination did not differentiate whether the Veteran's back or knees were causing his functional limitations.  The 2009 VA examination included a range of motion from 20 to 135 degrees, with pain with extension.  He was limited to standing for 30 minutes and walking 500 feet.  A January 2010 private record noted he had suffered an inflammatory episode of increased pain, and his range of motion was from zero to 120 degrees.  The medical evidence surrounding the March 2010 reduction fluctuated in terms of complaints of pain level, functional limitations of the knee, and range of motion of the knee.  Although the 2009 VA examination noted he had flexion to 135 degrees, he had 25 degrees less flexion the year before, and 15 degrees less flexion less than a year later.  Additionally, the Veteran's functional capacity was limited to walking 500 feet or standing for 30 minutes.  Given the Veteran's history of increased knee symptoms with increased use of his knee, the evidence did not suggest that his knees improved range of motion and pain level would be maintained under the ordinary conditions of life given the limitations on his walking and standing, and his January 2010 inflammatory episode.

A July 2010 Cape Fear record noted the Veteran complained of intermittent dull pain in the right knee, particularly at the end of the day and if he was walking on the leg.  He continued to have trouble going up and down stairs.  He had a mild limp but his knee was stable in all planes.  His range of motion was from zero to 115 degrees.  His knee showed a well-healed incision scar.  He was told to continue at his current activity level, and stated that he did not believe the Veteran was going to be able to return to work, as he had been out of work for five years.  The physician recommended medical retirement. 

A February 2011 Social Security disability analysis and determination noted the Veteran's statements about the intensity, persistence and functionally limiting effects of the symptoms could not be substantiated by the objective medical evidence alone.  He was deemed "partially credible." He was noted to be limited to light work with occasional crouching due to knee replacement.  The February 2010 SSA determination was that the Veteran was "not disabled through 12/31/2010."  An additional SSA determination, for a claim filed in June 2010, found the Veteran was not disabled through September 2, 2010.

A March 2011 record noted the Veteran's right knee may need replacement as his gait was significantly antalgic.  

In April 2011, the Veteran was afforded another VA joint examination.  He reported right knee symptoms of: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain and dislocation.  He reported constant flare-ups ("all the time" per month and lasting "for 3 to 4 weeks").  His flare-ups were precipitated by walking.  On physical examination, he had an abnormal gait due to his right knee, described as "unsteady."  There was evidence of abnormal weight-bearing via calluses on the right foot.  The right knee had effusion, tenderness, heat, deformity and guarding of movement.  There were no signs of instability, malalignment or drainage.  There was a clicking noise with passive movement, but there was no genu recurvatum, locking pain or crepitus.  There was no joint ankylosis.  The range of motion of the right knee was from zero to 90 degrees.  Repeated range of motion testing did not result in additional loss of motion.  He had pain at the end degree (90).  The right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Stability testing showed slight instability of the anterior and posterior cruciate ligaments.  He was assessed with "active" status post right total knee replacement with constant knee pain, weakness and swelling requiring pain medication.  The examiner noted this was an established diagnosis with "persistent symptoms."  The effect of the Veteran's right knee condition was that he was unable to do any running, walking long distances, standing for long periods of time, pushing, pulling, crawling and kneeling. 

The Board notes that the evidence received after the March 2010 reduction does not show actual improvement of the right knee disability.  The Veteran had continued complaints regarding his right knee, and medical records include notations of an increased change in his gait.  He had additional loss of range of motion by 2011.  In sum, the Board finds that the March 2010 reduction was not proper.  The Veteran's 60 percent rating for his right knee disability will be restored from June 1, 2010.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id.  At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

The Board notes that the Veteran's private treatment records include that the Veteran was medically retired from his employment as a mail carrier as a result of his right knee disability.  Records from his private care provider include notation that he is to remain off work indefinitely.  However, under the amputation rule, the total combined rating for any extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  Amputation of the leg at the knee warrants, at most, a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, and 5164.  Therefore, under the amputation rule, a 60 percent rating is the highest rating that may be awarded for the Veteran's service-connected right knee disability.  The Board again notes, that the Veteran's claim for TDIU is being remanded, and will be further addressed after additional records are obtained and examinations are provided.

Spine

The Veteran filed a claim for an increased rating for his low back in June 2005.  In a September 2006 rating decision, the RO continued a 10 percent rating for his low back strain and denied TDIU.

In January 2007, the Veteran requested an increased rating for his low back strain.  In July 2007, the Veteran submitted an August 2006 VA treatment record for treatment of low back pain, with painful motion and restricted range of motion noted.  

In June 2008, the Veteran was afforded a VA spine examination.  He had low back tenderness, and his straight leg raise testing was negative.  He did not have ankylosis of the spine.  He reported physician prescribed bedrest for three days following each of five injections to his spine.  The examiner indicated that these days of prescribed bedrest were "flare-ups" with complete loss of functional capacity.  His flexion was noted to be from zero to 30 degrees, with pain at 30 degrees.  With repetition of all the lumbar motions, there was no loss of motion secondary to pain, weakness, or lack of endurance.  The examiner noted the Veteran had medically retired from the post office secondary to his right knee disability.  No information was provided on intervertebral disc syndrome or incapacitating episodes.  His reflexes, muscle tone, sensory function and motor function were noted to be normal with the exception of his hip flexor, which showed some resistance).  

In a September 2008 rating decision, the RO provided an increased 40 percent rating for the Veteran's low back strain, effective April 5, 2007.  

In an August 2009 statement, the Veteran argued that he warranted a combined 100 percent rating.  

In September 2009, the Veteran was afforded a VA examination.  He reported that he could drive for one hour and walk for 500 feet.  He was able to complete his activities of daily living.  He reported symptoms of pain, and muscle spasms.  He was noted to not have intervertebral disc syndrome, and he denied being on physician-prescribed bedrest in the prior 12 months.  On physical examination, the Veteran did not have muscle spasms.  He had tenderness and pain with motion.  Although the Veteran had an abnormal gait, it was not due to muscle spasm, spine tenderness or guarding.  His motor, sensory and reflex examinations were normal except his right knee jerk reflex was hypoactive.  He had flexion to 50 degrees, with pain at 30 degrees.  There was no additional loss of motion with repeated use.  

In a December 2009 rating decision, the RO proposed to reduce the Veteran's low back strain rating from 40 percent to 20 percent, due to his forward flexion increasing to 50 degrees during the September 2008 examination.

In December 2009, the Veteran submitted private treatment records regarding his back disability.  In August 2005, the Veteran reported back pain radiating down his left leg.  His lumbar range of motion was "within normal limits."  An MRI scan revealed left-sided foraminal narrowing secondary to degenerative changes and disc protrusion at L5-S1.  The records showed the Veteran underwent lumbar epidural injections at the L5-S1 level in February 2006.  A March 2006 record noted the Veteran's pain returned to his back eight days after his injection.  He had no motor or sensory loss.  

The Veteran and his daughter submitted lay statements that the Veteran's spine condition did not improve, and that he could no longer enjoy everyday activities.

In a March 2010 rating decision, the RO reduced the Veteran's rating for his low back strain to 20 percent, effective June 1, 2010.  The decreased rating was due to the 2008 VA examination showing forward flexion to 50 degrees.  

As noted above, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant a reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421.

The criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 26, 2003. As such, his increased rating claims will be addressed with the revised General Rating Formula for Diseases and Injuries of the Spine or under the Formal for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Here, the Veteran's 40 percent rating for his low back strain was in effect from April 5, 2007 to June 1, 2010, based on the March 2010 reduction decision.  As such, adequate reexamination disclosing an improvement in the condition could warrant a reduction in rating.  The September 2009 VA examination report used to support a rating reduction to 20 percent was based on an adequate examination of the Veteran.  It included interview of the Vetera, examination of the spine, range of motion testing (with repeat testing) and a review of the evidence of record.  The report included notation of objective pain with motion and tenderness of the spine.  It included active and passive range of motion, noted to be to 50 degrees, with no loss of motion on repeat testing, with pain beginning at 30 degrees.  The examiner noted the Veteran's complaints that his back disability functionally limited his ability to drive and walk, but that his pain medication was effective.  The report of flare-ups was not further described in the report.  The June 2008 examination, which was the basis of the 40 percent rating, included that the Veteran's flare-ups caused 100 percent functional loss.  These flare-ups were described as bed rest prescribed following spine injections.  However, a review of the private medical records provided by the Veteran does not show that he was prescribed bedrest for three days each, following injections.  The February 2006 injection included that the Veteran was "allowed to ambulate with assistance [following injection] and reported no actual discomfort at the time of discharge."  Overall, the 2009 examination was as full and complete as the 2008 examination upon which the 40 percent rating was based.  The Board also notes that the regulations take into account flare-ups, repeat testing and the functional impact of pain, incoordination, weakness, etc. in determining the appropriate rating for spine disabilities.  The 2008 examination noted the Veteran's medication had poor efficacy, but by 2009 the Veteran's reported his treatment had good efficacy.

Although adequate reexamination that discloses improvement is sufficient to support a rating reduction for a rating in effect less than 5 years, the Board will review some records that were provided after the March 2010 reduction, to further assess whether the evidence reflects an actual change in the disability.  See Brown v. Brown, supra.

A June 2010 chiropractic record noted the Veteran's normal lumbar flexion was 60 degrees, but that his results on the day of the evaluation were "decreased."

In April 2011, the Veteran was afforded another VA examination.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He also reported fecal leakage occurring less than 1/3 of the day, and slight in nature.  He described pain with flare ups.  He also stated he has constant pain which travels down his legs.  He stated that during flare-ups of pain he cannot lay on his back, and that he cannot get out of bed and he has limitation of motion.  The examination report noted "the bone condition is currently infected."  It is not clear if this is information the Veteran reported or if it was found in the record.  The Board was not able to find evidence of infection in the record.  He reported he was unable to vacuum, cook, climb stairs, walk, shop, garden or push a lawnmower.  On physical examination, there was no objective evidence of radiating pain with movement.  There was no muscle spasm or guarding.  There was tenderness.  He had a positive straight leg raise test on the left.  He had forward flexion to 40 degrees with pain at 40 degrees.  Repeat testing did not result in additional loss of motion.  He had normal sensory, motor and reflex evaluations.  

The records after the March 2010 reduction continue to show that the Veteran had ongoing back pain, with ongoing chiropractic and pain medication treatment.  He continued to have a loss of range of motion in his spine.  However, the record also shows that his forward flexion remained greater than 30 degrees post-reduction.  Thus, post-reduction medical evidence demonstrates the Veteran's spine disorder "demonstrated actual improvement" as compared to the 2008 examination.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (holding that the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.)

Overall, as the Veteran was not in receipt of the 40 percent rating for five years prior to the reduction, his disability is considered to have not become stabilized and likely to improved, under 38 C.F.R. § 3.344(c), and thus reexamination disclosing improvement warranted a reduction in rating. 

When considering the factors discussed in DeLuca, however, the Board finds that the Veteran's lumbar spine disability is not severe enough as to support the criteria for a rating in excess of 20 percent prior to April 8, 2011, under limitation of motion.  Despite the Veteran's report of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, a review of the treatment records and VA examinations showed that from June 1, 2010 to April 8, 2011, the Veteran's lumbar spine disability was manifested by forward flexion less than 60 degrees but greater than 30 degrees, to include with repeat testing.  This symptomatology more closely approximates the assigned of a 20 percent evaluation based on limitation of motion. See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204  -08; 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board notes the Veteran has complained of the radiation of pain from his back to his legs and complaints of fecal leakage; however, the evidence of record prior to April 8, 2011 did not include a diagnosis of separately ratable neurological disorders.  The April 2011 VA examination included normal sensory, motor and reflex evaluations.

Subsequent private treatment records provided by the Veteran disclosed that he underwent spine surgery in December 2012.  The virtual record does not include all records related to this surgery, and the Veteran has not been afforded an additional examination post-surgery.  As such, the Veteran's claim for an increased rating for his low back disability, from April 8, 2011, is being remanded for additional development.

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his lumbar spine disability impacts his occupational functioning because of decreased mobility, problems with prolonged standing and walking.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disability for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the knee and lumbar spine due to pain, weakness, and tenderness. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 .

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's lumbar spine disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a. 

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to his right knee and low back disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1) ; Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

The reduction of the rating for service-connected right total knee replacement from 60 to 30 percent, was not proper, and the 60 percent rating is restored, effective June 1, 2010.

The reduction of the rating for service-connected low back strain from 40 to 20 percent, effective June 1, 2010, was proper.

From June 1, 2010 to April 8, 2011, a rating in excess of 20 percent for low back strain is denied.


REMAND

The Veteran has submitted evidence that he underwent spine surgery on December 12, 2012.  Although he has submitted copies of the surgical report, which include estimated times for recovery (notably, one record indicated nine to 12 months, and another 12 months), the record does not include information on the actual recovery time.  As such, the Veteran has not yet been provided with a temporary total convalescence rating.  Additionally, the Veteran has not been afforded a follow-up VA examination to determine the current severity of his low back disability following surgical intervention.  On remand, additional records should be obtained, and the Veteran should be scheduled for a VA examination.

The Veteran's claim for TDIU is intertwined with his claim for an increased rating for his low back disability.  Currently, the Veteran meets the schedular requirements for TDIU, as the Board has restored his 60 percent rating for his right knee disability, and the Veteran's private treatment records include notes from his orthopedist that he can no longer work, although it is unclear if his inability to work is limited to his occupation as a mail carrier.  On remand, the Veteran should be afforded a VA examination which addresses his employability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit any private treatment records which include information on the actual period of recovery/convalescence required following his 2012 surgery.  Additionally, request any ongoing private spine treatment records from 2012 onward.

2.  Obtain ongoing relevant VA treatment records.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his low back strain.  The examiner should be provided with access to, and must review, the Veteran's virtual record.

4.  Schedule the Veteran for appropriate examination(s) to determine the severity of his service-connected disabilities.  The examiner(s) should review the claims file, and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected disabilities in conjunction (but not including the effects of any non-service connected disabilities). 

All opinions expressed should be accompanied by supporting rationale.

5.  Thereafter, the claims should be readjudicated. If the full benefits sought on appeal are not awarded, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


